Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 1 of 16 PageID #: 111573



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


PRINCEPS INTERFACE
TECHNOLOGIES LLC,
                                                           Civ. No. __________
               Plaintiff,

       v.
                                                           JURY TRIAL DEMANDED
LENOVO GROUP LIMITED, LENOVO
(UNITED STATES) INC., LENOVO
GLOBAL TECHNOLOGY (UNITED
STATES) INC. and LENOVO CONNECT
(UNITED STATES) INC.,

               Defendants.


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Princeps Interface Technologies LLC (“Princeps” or “Plaintiff”), for its

Complaint against Defendants Lenovo Group Limited (“LGL”); Lenovo (United States) Inc.

(“LUS”); Lenovo Global Technology (United States) Inc. (“LGTUS”) and Lenovo Connect

(United States) Inc. (“LCUS”), (collectively “Lenovo” or “Defendants”), alleges the following:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                        THE PARTIES

       2.      Plaintiff Princeps is a limited liability company organized under the laws of the

State of Delaware with a place of business at Princeps Interface Technologies LLC, c/o Kustal

and Kustal, P.C., 261 West 35th Street, Suite No. 1003, New York, New York 10001.




                                               -1-
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 2 of 16 PageID #: 111574



         3.    Upon information and belief, Defendant Lenovo Group Limited (“LGL”) is a

Chinese corporation having its principal place of business at No. 6 Chuang Ye Road, Haidian

District, Shangdi Information Industry Base, 100085 Beijing, China. LGL produces and sells

telecommunications, electronics and mobile phone technologies worldwide, including in the

United States and in this District. More specifically, Defendant LGL works in the designing,

manufacturing, importing, distributing and selling of the Accused Instrumentalities under the

brand name “Motorola Mobility” as described in more detail below and in the attached claim

chart.

         4.    Upon information and belief, Defendant Lenovo (United States) Inc. (“LUS”) is a

Delaware corporation having its principal place of business at 8001 Development Drive,

Morrisville, North Carolina 27560. Defendant LUS is a subsidiary of or otherwise controlled by

LGL. Defendants LGL and LUS act in concert regarding the allegations set forth in this

Complaint and, therefore, the conduct described herein is fairly attributable to either or both

entities. More specifically, Defendants LUS and LGL work collectively in the designing,

manufacturing, importing, distributing and selling of the Accused Instrumentalities under the

brand name “Motorola Mobility” as described in more detail below and in the attached claim

chart.

         5.    Upon information and belief, Defendant Lenovo Global Technology (United

States) Inc. (“LGTUS”) is a Delaware corporation having its principal place of business at 8001

Development Drive, Morrisville, North Carolina 27560. Defendant LGTUS is a subsidiary of or

otherwise controlled by LGL. Defendants LGL and LGTUS act in concert regarding the

allegations set forth in this Complaint and, therefore, the conduct described herein is fairly

attributable to either or both entities. More specifically, Defendants LGTUS and LGL work




                                                -2-
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 3 of 16 PageID #: 111575



collectively in the designing, manufacturing, importing, distributing and selling of the Accused

Instrumentalities under the brand name “Motorola Mobility” as described in more detail below

and in the attached claim chart.

         6.   Upon information and belief, Defendant Lenovo Connect (United States) Inc.

(“LCUS”) is a Delaware corporation having its principal place of business at 8001 Development

Drive, Morrisville, North Carolina 27560. Defendant LCUS is a subsidiary of or otherwise

controlled by LGL. Defendants LGL and LCUS act in concert regarding the allegations set forth

in this Complaint and, therefore, the conduct described herein is fairly attributable to either or

both entities. More specifically, Defendants LCUS and LGL work collectively in the designing,

manufacturing, importing, distributing and selling of the Accused Instrumentalities under the

brand name “Motorola Mobility” as described in more detail below and in the attached claim

chart.

         7.   Upon information and belief, the Defendants (LGL, LUS, LGTUS and LCUS) work

collectively and interact extensively as a united entity in the designing, manufacturing,

importing, distributing and selling of the Accused Instrumentalities under the brand name

“Motorola Mobility” as described in more detail below and in the attached claim chart.

                                   JURISDICTION AND VENUE

         8.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

         9.     Venue with respect to Defendant LGL is proper in this District under 28 U.S.C. §

1391(c)(3) because, upon information and belief, Defendant LGL is not a resident of the United

States, and also under 28 U.S.C. § 1391(b)(2) because LGL sells and offers to sell products and

services throughout the United States, including in this District, and introduces products and

services into the stream of commerce and effectuates these sales knowing that the products and

services would be sold in this District and elsewhere in the United States.


                                                -3-
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 4 of 16 PageID #: 111576



        10.     This Court has personal jurisdiction over LGL. LGL is amenable to service of

summons for this action. Defendant LGL has sought protection and benefit from the laws of the

State of Delaware by forming one of its United States affiliates in this District and/or by placing

infringing products into the stream of commerce through an established distribution channel with

the awareness and/or intent that they will be purchased by consumers in this District.

        11.     LGL – directly or through intermediaries (including distributors, retailers, and

others), subsidiaries, alter egos, and/or agents – ships, distributes, offers for sale, and/or sells its

products in the United States and this District. LGL has purposefully and voluntarily placed one

or more of its infringing products into the stream of commerce with the awareness and/or intent

that they will be purchased by consumers in this District. LGL knowingly and purposefully

ships infringing products into and within this District through an established distribution channel.

These infringing products have been and continue to be purchased by consumers in this District.

Upon information and belief, through those activities, LGL has committed the tort of patent

infringement in this District.

        12.     On information and belief, Defendant LGL is subject to this Court’s general and

specific personal jurisdiction because LGL has sufficient minimum contacts within the State of

Delaware and this District, pursuant to due process and/or the Del. Code. Ann. Tit. 3, § 3104,

because Defendant LGL purposefully availed itself of the privileges of conducting business in

the State of Delaware and in this District, because Defendant LGL regularly conducts and

solicits business within the State of Delaware and within this District, and because Plaintiff’s

causes of action arise directly from Defendant LGL’s business contacts and other activities in the

State of Delaware and this District. Having purposefully availed itself of the privilege of




                                                  -4-
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 5 of 16 PageID #: 111577



conducting business within this District, Defendant LGL should reasonably and fairly anticipate

being brought into court here.

        13.     Venue with respect to Defendant LUS is proper in this District under 28 U.S.C. §

1400(b) because LUS is a Delaware corporation and therefore resides in this District.

        14.     This Court has personal jurisdiction over LUS. LUS is amenable to service of

summons for this action. Furthermore, personal jurisdiction over LUS in this action comports

with due process. LUS has conducted and regularly conducts business within the United States

and this District. LUS has purposefully availed itself of the privileges of conducting business in

the United States, and more specifically in the State of Delaware and this District. LUS has

sought protection and benefit from the laws of the State of Delaware by forming one of its

United States affiliates in this District and/or by placing infringing products into the stream of

commerce through an established distribution channel with the awareness and/or intent that they

will be purchased by consumers in this District.

        15.     LUS – directly or through intermediaries (including distributors, retailers, and

others), subsidiaries, alter egos, and/or agents – ships, distributes, offers for sale, and/or sells its

products in the United States and this District. LUS has purposefully and voluntarily placed one

or more of its infringing products into the stream of commerce with the awareness and/or intent

that they will be purchased by consumers in this District. LUS knowingly and purposefully ships

infringing products into and within this District through an established distribution channel.

These infringing products have been and continue to be purchased by consumers in this District.

Upon information and belief, through those activities, LUS has committed the tort of patent

infringement in this District.




                                                  -5-
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 6 of 16 PageID #: 111578



        16.    On information and belief, Defendant LUS is subject to this Court’s general and

specific personal jurisdiction because LUS has sufficient minimum contacts within the State of

Delaware and this District, pursuant to due process and/or the Del. Code. Ann. Tit. 3, § 3104,

because Defendant LUS purposefully availed itself of the privileges of conducting business in

the State of Delaware and in this District, because Defendant LUS regularly conducts and solicits

business within the State of Delaware and within this District, and because Plaintiff’s causes of

action arise directly from Defendant’s business contacts and other activities in the State of

Delaware and this District. Having purposefully availed itself of the privilege of conducting

business within this District, Defendant LUS should reasonably and fairly anticipate being

brought into court here.

        17.    Venue with respect to Defendant LGTUS is proper in this District under 28

U.S.C. § 1400(b) because LGTUS is a Delaware corporation and therefore resides in this

District.

        18.    This Court has personal jurisdiction over LGTUS. LGTUS is amenable to service

of summons for this action. Furthermore, personal jurisdiction over LGTUS in this action

comports with due process. LGTUS has conducted and regularly conducts business within the

United States and this District. LGTUS has purposefully availed itself of the privileges of

conducting business in the United States, and more specifically in the State of Delaware and this

District. LGTUS has sought protection and benefit from the laws of the State of Delaware by

forming one of its United States affiliates in this District and/or by placing infringing products

into the stream of commerce through an established distribution channel with the awareness

and/or intent that they will be purchased by consumers in this District.




                                                -6-
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 7 of 16 PageID #: 111579



        19.     LGTUS – directly or through intermediaries (including distributors, retailers, and

others), subsidiaries, alter egos, and/or agents – ships, distributes, offers for sale, and/or sells its

products in the United States and this District. LGTUS has purposefully and voluntarily placed

one or more of its infringing products into the stream of commerce with the awareness and/or

intent that they will be purchased by consumers in this District. LGTUS knowingly and

purposefully ships infringing products into and within this District through an established

distribution channel. These infringing products have been and continue to be purchased by

consumers in this District. Upon information and belief, through those activities, LGTUS has

committed the tort of patent infringement in this District.

        20.     On information and belief, Defendant LGTUS is subject to this Court’s general

and specific personal jurisdiction because LGTUS has sufficient minimum contacts within the

State of Delaware and this District, pursuant to due process and/or the Del. Code. Ann. Tit. 3, §

3104, because Defendant LGTUS purposefully availed itself of the privileges of conducting

business in the State of Delaware and in this District, because Defendant LGTUS regularly

conducts and solicits business within the State of Delaware and within this District, and because

Plaintiff’s causes of action arise directly from Defendant’s business contacts and other activities

in the State of Delaware and this District. Having purposefully availed itself of the privilege of

conducting business within this District, Defendant LGTUS should reasonably and fairly

anticipate being brought into court here.

        21.     Venue with respect to Defendant LCUS is proper in this District under 28 U.S.C.

§ 1400(b) because LCUS is a Delaware corporation and therefore resides in this District.

        22.     This Court has personal jurisdiction over LCUS. LCUS is amenable to service of

summons for this action. Furthermore, personal jurisdiction over LCUS in this action comports




                                                  -7-
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 8 of 16 PageID #: 111580



with due process. LCUS has conducted and regularly conducts business within the United States

and this District. LCUS has purposefully availed itself of the privileges of conducting business

in the United States, and more specifically in the State of Delaware and this District. LCUS has

sought protection and benefit from the laws of the State of Delaware by forming one of its

United States affiliates in this District and/or by placing infringing products into the stream of

commerce through an established distribution channel with the awareness and/or intent that they

will be purchased by consumers in this District.

        23.     LCUS – directly or through intermediaries (including distributors, retailers, and

others), subsidiaries, alter egos, and/or agents – ships, distributes, offers for sale, and/or sells its

products in the United States and this District. LCUS has purposefully and voluntarily placed

one or more of its infringing products into the stream of commerce with the awareness and/or

intent that they will be purchased by consumers in this District. LCUS knowingly and

purposefully ships infringing products into and within this District through an established

distribution channel. These infringing products have been and continue to be purchased by

consumers in this District. Upon information and belief, through those activities, LCUS has

committed the tort of patent infringement in this District.

        24.     On information and belief, Defendant LCUS is subject to this Court’s general and

specific personal jurisdiction because LCUS has sufficient minimum contacts within the State of

Delaware and this District, pursuant to due process and/or the Del. Code. Ann. Tit. 3, § 3104,

because Defendant LCUS purposefully availed itself of the privileges of conducting business in

the State of Delaware and in this District, because Defendant LCUS regularly conducts and

solicits business within the State of Delaware and within this District, and because Plaintiff’s

causes of action arise directly from Defendant’s business contacts and other activities in the State




                                                  -8-
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 9 of 16 PageID #: 111581



of Delaware and this District. Having purposefully availed itself of the privilege of conducting

business within this District, Defendant LCUS should reasonably and fairly anticipate being

brought into court here.

                                            BACKGROUND
          The Inventions

          25.    Timothy B. Higginson is the sole inventor (hereinafter “the Inventor”) of U.S.

Patent No. 6,703,963 (“the ’963 patent” or “the patent in suit”). A true and correct copy of the

’963 patent is attached hereto as Exhibit A.

          26.    The ’963 patent resulted from the pioneering efforts of the Inventor in the area of

small-profile multifunctional input devices. These efforts resulted in the development of novel

input devices, and methods for operating them. The input devices utilize one or more functional

modes and one or more domain levels associated with entering input values into the devices. A

provisional patent application directed to the inventions was filed in the United States in

September 2001.

          27.    At the time of the Inventor’s pioneering efforts, the most widely implemented

technology used to address keying input data still involved implementing variants of the

traditional two-handed QWERTY keyboard. In that type of system, as explained in the ’963

patent:

                  The QWERTY keyboard has been used as an input means since the
          development of the very first electronic devices. However, with the development
          of smaller, portable electronic devices, use of the QWERTY keyboard with these
          devices has certain drawbacks. As electronic devices have become smaller
          through advances in integrated circuitry, the traditional QWERTY keyboard is
          simply too large for many of the smaller electronic devices as the keyboard must
          be large enough to accommodate both hands of the user. Moreover, due the large
          size of the traditional keyboard, it is not sufficiently portable for use in
          conjunction with many of these electronic devices.




                                                 -9-
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 10 of 16 PageID #: 111582



                Previous attempts to overcome this short coming of the keyboard have
       included the use of foldable keyboards as shown in U.S. Pat. No. 6,174,097 and
       the use of keyboards that allow for the direct connection of the electronic device
       to a full-size portable QWERTY keyboard as shown in U.S. Pat. No. 6,108,200.
       However, neither of these approaches reduces the area required for the use of the
       keyboard.

               …An additional drawback to the QWERTY keyboard is that it was
       designed to accommodate the mechanical components of the first typewriters, as
       such, the layout of its keys does not facilitate the rapid input of data from the
       keyboard.

               …Another drawback to the traditional QWERTY keyboard is that it has
       typically only had a single functionality, namely alphanumeric input. However,
       with the decrease in size of many of electronic devices, additional functions are
       required from a smaller keyboard that current keyboards cannot accommodate.

(See Exhibit A, ’963 patent at 1:37 to 2:23.) 1

       28.     The Inventor conceived of the inventions claimed in the ’963 patent as a way to

address the aforementioned drawbacks of the prior art. As explained in the ’963 patent:

              The miniaturization of many electronic devices has allowed them to be
       designed such that they can be operated with only a single hand of the user or has
       made their use incompatible with a full-sized QWERTY keyboard. Because the
       QWERTY keyboard was developed for two-handed use with the original
       typewriter, it cannot be readily adapted for efficient use by only a single hand, or
       one or both thumbs when used in conjunction with many electronic devices.

               …Previous attempts to increase the speed and efficiency of data input into
       an electronic device have included the development and use of voice-recognition
       software. However, the error rate typically associated with this type of software
       has thus far prevented its large-scale use as an effective input device.

               …Previous attempts to overcome shortcomings of the QWERTY
       keyboard have included the use of alternative keyboards, such as the standard 12-
       key arrangement found on most telephone and cellular phones. A drawback of
       using the standard telephone as a data-input device is the slow rate of input due to
       use of only a single finger or thumb to activate the keys.




1
 Citations to patents in this Complaint refer to columns and lines within columns of any cited
patent. For example, the citation referenced by this footnote refers to column 1, at line 37
through column 2, at line 23 in the ’963 patent.


                                                  - 10 -
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 11 of 16 PageID #: 111583



(See Exhibit A, ’963 patent at 1:56 to 2:30.)

               The present invention provides a multifunctional input device. The input
       device includes a functional mode which defines the mode of operation of the
       input device. Each functional mode includes one or more domain levels with
       each domain level containing one or more domain-level values. Each domain
       level-value within each functional mode is assigned to one of a plurality of
       programmable input keys. The domain-level value assigned to each input key
       controls the function of that input key within a given functionality and domain
       level. The present invention also includes a display to indicate the domain-level
       value associated with each of the programmable input keys within a given
       functionality.

(See Exhibit A, ’963 patent at 2:33-45.)

       Technological Innovation

       29.     The patented inventions disclosed in the ’963 patent resolve technical problems

related to data input devices, and particularly, to problems related to the utilization of small-

profile data input devices. As the patent explains, there are several limitations of the prior art as

regards full-sized QWERTY keyboards in that:

               [T]he keyboard must be large enough to accommodate both hands of the
       user. Moreover, due the large size of the traditional keyboard, it is not
       sufficiently portable for use in conjunction with many of these electronic devices.

(’963 patent at 1:40-48.)

              The miniaturization of many electronic devices has allowed them to be
       designed such that they can be operated with only a single hand of the user or has
       made their use incompatible with a full-sized QWERTY keyboard.

(’963 patent at 1:56-59.)

              Moreover, the size of the standard QWERTY keyboard, which can have in
       excess of 100 keys, often limits its versatility and utility as an input device.

(’963 patent at 1:64-66.)

       30.     The claims of the ‘963 patent do not merely recite the performance of some well-

known business practice from the pre-Internet world along with the requirement to perform it on




                                                - 11 -
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 12 of 16 PageID #: 111584



the Internet. Instead, the claims of the patent in suit recite inventive concepts that are deeply

rooted in computerized data input and data processing. They offer technology that overcomes

problems specifically arising out of how to maximize efficiency and versatility associated with

entering data into a small profile data input device.

        31.       In addition, the claims of the patent in suit recite inventive concepts that improve

the functioning of electronic data input devices catalogs, particularly as they recite a combination

of controls by which a user can dynamically generate user-specific data input interfaces for the

devices.

        32.       Moreover, the claims of the ‘963 patent recite inventive concepts that are not

merely routine or a conventional use of computer technology or transaction processing. Instead,

the patented inventions disclosed in the patent in suit provide a new and novel solution to

specific problems related to automating and customizing the process of entering data into small

profile input devices by dynamically utilizing user specified control combinations. The claims of

the patent in suit thus specify how interfaces for entering user data are manipulated to yield a

desired result.

        33.       And finally, the patented inventions disclosed in the patent in suit do not preempt

all the ways that user-specific interface selections may be used to improve entering data into

small profile input devices, nor does the patent in suit preempt a well-known or prior art

technology, such as a standard QWERTY keyboard.

        34.       Accordingly, the claims in the ‘963 patent recite a combination of elements

sufficient to ensure that the claims, in substance and in practice, amount to significantly more

than a patent-ineligible abstract idea.




                                                  - 12 -
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 13 of 16 PageID #: 111585



               COUNT I - INFRINGEMENT OF U.S. PATENT NO. 6,703,963

       35.     The allegations set forth in the foregoing paragraphs are incorporated herein by

reference.

       36.     On March 9, 2004, the ’963 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Universal Keyboard.”

       37.     Princeps is the assignee and owner of the right, title and interest in and to the ’963

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

       38.     Upon information and belief, the Defendants have directly infringed and continue

to directly infringe at least claims 1, 2, 3, 9, 12 and 60 of the ’963 patent under 35 U.S.C. §

271(a) by making, using, selling, offering to sell and/or importing information input devices such

as Lenovo “Moto” brand phones with proprietary Lenovo Apps and/or third-party Apps with

keyboard functionalities and an operating system such as the Android operating system (the

“Accused Instrumentalities”), as set forth in detail in the attached preliminary and exemplary

claim charts provided in Exhibit A-1. (See Princeps’ Claim Chart for claims 1, 2, 3, 9, 12 and 60

of the ’963 patent, Ex. A-1.)

       39.     The Accused Instrumentalities infringed and continue to infringe claims 1, 2, 3, 9,

12 and 60 of the ’963 patent during the pendency of the ’963 patent.

       40.     Lenovo was made aware of the ’963 patent and its infringement thereof at least as

early as the filing of this Complaint.

       41.     Users in Delaware and elsewhere in the United States have used and interacted

with each Defendant’s systems as recited in claims 1, 2, 3, 9, 12 and 60 of the ’963 patent.




                                                - 13 -
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 14 of 16 PageID #: 111586



       42.     Upon information and belief, since at least the time of receiving this Complaint,

Lenovo has induced and continues to induce others to infringe at least claims 1, 2, 3, 9, 12 and

60 of the ’963 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent

or willful blindness, actively aiding and abetting others to infringe, including but not limited to

Lenovo’s partners and customers, whose use of the Accused Instrumentalities constitutes direct

infringement of at least claims 1, 2, 3, 9, 12 and 60 of the ’963 patent.

       43.     In particular, Lenovo’s actions that aid and abet others such as their partners and

customers to infringe include distributing the Accused Instrumentalities and providing

instructional materials and/or services related to the Accused Instrumentalities. On information

and belief, Lenovo has engaged in such actions with specific intent to cause infringement and

with willful blindness to the resulting infringement because Lenovo has had actual knowledge of

the ’963 patent and that its acts were inducing infringement of the ’963 patent since at least the

time of receiving this Complaint.

       44.     Upon information and belief, Lenovo is liable as a contributory infringer to at

least claims 1, 2, 3, 9, 12 and 60 of the ’963 patent under 35 U.S.C. § 271(c) by offering to sell,

selling and importing into the United States input device technology, such as the Lenovo Galaxy

S series devices, and proprietary Lenovo apps utilizing keyboard input interfaces which are

especially made or adapted for use in an infringement of the ’963 patent. The Accused

Instrumentalities are material components for use in practicing the ’963 patent and are

specifically made and are not a staple article of commerce suitable for substantial non-infringing

use.

       45.     On information and belief, Defendants, collectively Lenovo, is a for-profit

organization with revenues of approximately 45 billion U.S.D. per year. Moreover, Defendants,




                                                - 14 -
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 15 of 16 PageID #: 111587



their employees and/or agents make, use, sell, offer to sell, import, provide and cause to be used

the Accused Instrumentalities for Defendant’s customers, leading to direct and indirect revenues

and profit. As one example of indirect profit, entities such as the Defendants, will frequently

offer the Accused Instrumentalities at reduced pricing as an inducement to attract select

categories of customers, such as students, who then purchase additional products or services. On

information and belief, without the availability of infringing tools such as the Accused

Instrumentalities, Defendants would be at a disadvantage in the marketplace and would generate

less revenue overall.

        46.     On information and belief, since at least the time it received notice by this

Complaint, Lenovo’s infringement has been and continues to be willful.

        47.     Princeps has been harmed by Lenovo’s infringing activities.

        48.     Princeps reserves the right to modify its infringement theories as discovery

progresses in this case. It shall not be estopped for purposes of its infringement contentions or its

claim constructions by the claim charts it provides with this Complaint. Princeps intends the

claim chart (Exhibit A-1) for the ’963 patent to satisfy the notice requirements of Rule 8(a)(2) of

the Federal Rule of Civil Procedure. The claim chart is not Princep’s preliminary or final

infringement contentions or preliminary or final claim construction positions.

                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Princeps demands judgment for itself and against the Lenovo

Defendants as follows:

        A.      An adjudication that the Defendants have infringed the ’963 patent;


                                                - 15 -
Case 1:99-mc-09999 Document 1206 Filed 07/30/19 Page 16 of 16 PageID #: 111588



       B.      An award of damages to be paid by Defendants adequate to compensate Plaintiff

for the Defendants’ past infringement of the ’963 patent, and any continuing or future

infringement through the date such judgment is entered, including interest, costs, expenses and

an accounting of all infringing acts including, but not limited to, those acts not presented at trial;

       C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff’s reasonable attorneys’ fees; and

       D.      An award to Plaintiff of such further relief at law or in equity as the Court deems

just and proper.


Dated: July 30, 2019                           DEVLIN LAW FIRM LLC

                                               /s/ Timothy Devlin
                                               Timothy Devlin (#4241)
                                               tdevlin@devlinlawfirm.com
                                               Patrick R. Delaney (pro hac vice to be filed)
                                               pdelaney@devlinlawfirm.com
                                               1526 Gilpin Ave.
                                               Wilmington, Delaware 19806
                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251

                                               Attorneys for Plaintiff,
                                               Princeps Interface Technologies LLC




                                                - 16 -
